             Case 3:19-cv-05409-BHS-MAT Document 22 Filed 04/09/20 Page 1 of 2




 1                                                                            The Honorable Benjamin H. Settle

 2
 3
 4
                                UNITED STATES DISTRICT COURT FOR THE
 5                                WESTERN DISTRICT OF WASHINGTON
 6                                          AT TACOMA

 7
       EQUAL EMPLOYMENT OPPORTUNITY                                 NO. 19-cv-05409-BHS-MAT
 8     COMMISSION,
 9                               Plaintiff,
10                                                                  ORDER ENTERING CONSENT
                v.                                                  DECREE
11
       BONNEVILLE HOT SPRINGS, INC. and
12     CARSON HOT SPRINGS RESORT, LLC,
13
                                 Defendants.
14
15
              The Court, having considered the foregoing stipulated agreement of the parties, HEREBY
16
     ORDERS THAT the Consent Decree be, and the same hereby is, approved as the final decree of this
17
18 Court in full settlement of this action. This lawsuit is hereby dismissed with prejudice and without
19 costs or attorneys’ fees. The court retains jurisdiction of this matter for purposes of enforcing the
20
     Consent Decree approved herein.
21
              DATED this 9th day of April, 2020.
22
23
24
25
26
                                                      A
                                                      BENJAMIN H. SETTLE
                                                      United States District Judge
27
28

      EEOC v. Bonneville Hot Springs, Inc. and Carson Hot Springs Resort,   EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                                                                       909 FIRST AVE., SUITE 400
      LLC                                                                             SEATTLE, WASHINGTON 98104
      19-cv-05409-BHS-MAT                                                                PHONE (206) 220-6884
                                                                                          FAX (206) 220-6911
      ORDER ENTERING CONSENT DECREE – 1                                                   TDD (206) 220-6882
     4834-2503-2881.1
             Case 3:19-cv-05409-BHS-MAT Document 22 Filed 04/09/20 Page 2 of 2




 1
 2 Presented by:
 3
      ROBERTA L. STEELE                                      SHARON FAST GUSTAFSON
 4    Regional Attorney                                      General Counsel
 5    JOHN F. STANLEY                                        JAMES L. LEE
 6    Supervisory Trial Attorney                             Deputy General Counsel

 7    TERI L. HEALY                                          GWENDOLYN Y. REAMS
      Senior Trial Attorney                                  Associate General Counsel
 8
 9                                                           Office of the General Counsel
                                                             131 M Street, N.E.
10                                                           Washington, D.C. 20507
11
12 BY:s/Roberta L. Steele
     EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
13 909 First Avenue, Suite 400
14 Seattle, WA 98104-1061
   Telephone (206) 220-6916
15 Facsimile (206) 220-6911
16                                          Attorneys for Plaintiff EEOC
17
     BY: s/Sharon C. Peters
18 Sharon C. Peters
19 Lewis Brisbois Bisgaard & Smith LLP
   888 SW Fifth Avenue, Suite 900
20 Portland, OR 97204-2025
   Phone 971-712-2807
21 Fax 971-712-2801
22
           Attorney for Defendants, Bonneville Hot Springs, Inc. and Carson Hot Springs Resort, LLC
23
24
25
26
27
28

      EEOC v. Bonneville Hot Springs, Inc. and Carson Hot Springs Resort,   EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                                                                       909 FIRST AVE., SUITE 400
      LLC                                                                             SEATTLE, WASHINGTON 98104
      19-cv-05409-BHS-MAT                                                                PHONE (206) 220-6884
                                                                                          FAX (206) 220-6911
      ORDER ENTERING CONSENT DECREE – 2                                                   TDD (206) 220-6882
     4834-2503-2881.1
